Citation Nr: 1310280	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-45 613	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine.

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the VA RO in Phoenix, Arizona, which increased the evaluation for degenerative disc disease and degenerative joint disease of the lumbosacral spine from 20 percent to 40 percent.  A subsequent rating action in June 2008 continued the 40 percent disability rating for the lumbosacral spine.  

In August 2010, the Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO.  (A transcript of that hearing is of record.)  Thereafter, by a June 2009 decision, the RO awarded a separate 10 percent rating for right lower extremity radiculopathy caused by the low back disability at issue.  The rating criteria for evaluating diseases of the spine require that, when rating the spine, consideration always be given to separately rating any neurologic abnormalities associated with the spine disease.  38 C.F.R. § 4.71a.  The Board's analysis of the Veteran's low back claim on appeal therefore requires consideration of the right lower extremity radiculopathy along with the possibility of rating any additional neurologic abnormality associated with the back as well.  Consequently, the Board has included two issues on appeal.


REMAND

The Veteran claims entitlement to an increased rating for his service-connected low back disability.  The Veteran indicates that he has had this back condition since service, and it continues to worsen.  The Veteran also indicates that the back pain is constant and interferes with daily activities.  At his personal hearing in August 2010, the Veteran indicated that doctors have told him that he is missing cartilage; as a result, the bones are rubbing together and they sometimes lock if he turns the wrong way.  The Veteran also reported that his gait is abnormal.  He reported that he is completely unable to function even with the pain pills.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The evidence currently of record is insufficient for the purpose of ascertaining the current severity of the Veteran's disability.  

Significantly, the Veteran's most recent VA examination for evaluation of the back disorder was conducted in June 2009.  At that time, the Veteran indicated that he was still taking the same medications but reported that they were not working and he had continuing pain; he also reported worsening stiffness and decreased flexibility.  The Veteran noted that the pain and stiffness was worse in the morning; and, at times, he needed help to get out of bed and stand in a hot shower.  He noted that the heat helped him to bend, but the pain was still severe.  The Veteran reported weakness and numbness in his legs, causing him to fall.  The Veteran reported falling because of an unsteady gait and fracturing his left wrist a month earlier; the examiner observed that the Veteran still had a cast on his wrist.  The Veteran also reported a dull aching pain in his back with intermittent sharp shooting pain to the buttocks.  He described the pain as constant and severe, occurring on a daily basis.  The Veteran further noted that the pain radiated into the posterior lateral right leg to the toes.  It was noted that the Veteran was using a cane; he noted that he was unable to walk more than a few yards.  

On examination, the Veteran's posture was described as normal.  The examiner noted that the Veteran had an antalgic, wide based gait; he was unsteady with slow progression holding his back erect.  The examiner noted that the Veteran had spasms, tenderness, and pain with motion in the lumbar spine.  The examiner documented forward flexion to 20 degrees, extension to 0 degrees, and bilateral lateral flexion and rotation to 5 degrees.  After repetitive motion, forward flexion was to 10 degrees, extension was 0 degrees, left lateral flexion was to 0 degrees, right lateral flexion was to 5 degrees, left lateral rotation was 0 degrees, and right lateral rotation was to 5 degrees.  While the VA examiner noted additional limitation after repetitive motion, he failed to address whether the Veteran exhibited fatigability, incoordination, weakness, or lack of endurance.  In addition, a neurological examination was not performed.  The examiner also failed to discuss whether the Veteran had incapacitating episodes.  The examiner indicated that the Veteran was unemployable; however, the examiner admitted that he did not have the claims file to review.  

For disabilities evaluated on the basis of limitation of motion such as a low back disability, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012) pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).  

In the June 2009 VA examination report, the examiner found pain at the end of forward flexion motion and upon repetition.  He did not specify as to whether the pain resulted in functional impairment equating to additional limitations.  See Mitchell, supra.  Another examination is needed to address the current functional impairment of the Veteran's low back disability due to pain.  

The Board also finds that the matter must also be remanded for the agency of original jurisdiction (AOJ) to address the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to a rating of TDIU is part of an increased rating claim when that issue is raised by the record.  Here, as recorded in the June 2009 VA examination report, the examiner stated that the Veteran was unable to work a physical or sedentary job because of the service-connected lumbar spine disease; however, he also attributed the Veteran's unemployability to noservice-connected gout and psoriatic arthritis.  Accordingly, because the issue of entitlement to a rating of TDIU has been raised by the record, on remand, the AOJ must specifically consider whether a rating of TDIU is warranted on a schedular or extra-schedular basis as part of its readjudication of the Veteran's increased rating claim.  

Thus, in order to fully assess the nature of the Veteran's claim, including neurologic impairment, as part of VA examination to be afforded on remand, the examiner should be requested to provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities render him unemployable.  See 38 U.S.C.A. § 5103A (d) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his back disorder since June 2009.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The Veteran should be afforded a VA compensation examination in order to determine the current severity of the service-connected low back disability.  The claims file must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should identify all orthopedic and neurological symptoms related to the service-connected disability and fully describe the extent and severity of those symptoms.  The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected lumbosacral degenerative disc disease and degenerative joint disease is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such disability should be equated to additional motion lost (beyond what is shown clinically) due to the functional effects of any weakened movement, excess fatigability, incoordination, or pain.  The examiner should specifically indicate the point at which the Veteran begins to experience pain.  All opinions should be set forth in detail and explained in the context of the record.  

All neurologic symptoms should be identified and the nerve or nerves affected or seemingly affected by the Veteran's back disability should be specified.  For each nerve, the examiner should describe the impairment as mild, moderate, moderately severe, or severe.  This should be done for the right lower extremity radiculopathy and any other nerve impairment caused by the low back disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Finally, the examiner should take a detailed history regarding the Veteran's employment, education, and vocational attainment.  The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities (including his back disorder and all associated nerve abnormalities, such as radiculopathy of the right lower extremity) render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AOJ should consider whether referral for extraschedular consideration is warranted.  Then, readjudicate the claim on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

